Citation Nr: 0733794	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1947 to April 
1966.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying a disability rating in excess of 
60 percent for the veteran's cardiovascular disability and 
special monthly compensation.  Subsequently, in April 2003, 
the RO granted a 100 percent disability rating for the 
veteran's cardiovascular disability.  The increased ratings 
grant represents a complete grant of that benefit sought on 
appeal.  Thus, the Board does not have jurisdiction over that 
issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997).   

In January 2004, the Board remanded this appeal to the RO for 
additional development.  This case is currently before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The impairment resulting from the veteran's service-
connected disabilities, including arteriosclerotic heart 
disease, diabetes mellitus, duodenal ulcer, and residuals of 
a tonsillectomy, is not such that he requires the care or 
assistance of another person on a regular basis.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran does not suffer from the loss of use of an 
extremity.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance or as a 
result of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated April 2003 and 
March 2004, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish special monthly 
compensation, of what VA would do or had done, what evidence 
he should provide, to include alternative forms of evidence, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
outpatient treatment reports from the VA Medical Center 
(VAMC) in Birmingham, Alabama.  In compliance with the 
Board's January 2004 remand, the veteran was given the proper 
VA notice.  He was afforded a VA aid and attendance 
examination in November 2004, where the VA examiner reviewed 
the claims file and provided the required medical opinion.  
Subsequently, the veteran's claim for special monthly 
compensation was readjudicated by the RO and a Supplemental 
Statement of the Case was issued in May 2005.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's January 2004 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if the benefits 
sought was granted on appeal.  Since the veteran's special 
monthly compensation claim, is being denied, no disability 
rating or effective date will be assigned, so the Board finds 
that there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  The appellant 
and his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  

The Board finds that the evidence of record - service medical 
records, VA treatment records, VA examinations, and lay 
statements -- is adequate for determining whether the 
criteria for a special monthly compensation have been met.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

SMC for Aid and Attendance

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  Compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden, or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.350 (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2007).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  Determinations that a 
claimant is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that his 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least one of the enumerated factors to be present; and 
that, because the regulation provides that the "particular 
personal function" which a claimant is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of the 
enumerated factors.

In the present appeal, it is not contended, or shown, that 
the appellant is a patient in a nursing home or that he is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in either eye, or concentric contraction of 
the visual field to 5 degrees or less.  Further, it is not 
contended that he suffers from the loss of use of an 
extremity.  In this case, the appellant contends that he is 
entitled to a special monthly compensation based on aid and 
attendance, because he is unable to perform the routine 
activities of daily living and needs the assistance of 
another person due to the severity of his disabilities and 
the use of oxygen equipment.

In the present case, service connection is in effect for 
multiple service-connected disabilities that include 
arteriosclerotic heart disease with old myocardial infarction 
and anginal syndrome, rated as 100 percent disabling; 
diabetes mellitus, rated as 10 percent disabling; duodenal 
ulcer with hiatal hernia, rated as 10 percent disabling; and 
residuals of a tonsillectomy, rated as 0 percent disabling.  
The combined schedular ratings include 70 percent from August 
1969 and 100 percent from January 2002.  A total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) has been in effect from August 
1969.

Medical evidence consists of outpatient treatment records 
from the Birmingham VAMC, between March 2002 and December 
2002, and VA examinations.  Medical treatment records show 
that the veteran has been consistently receiving treatment 
for his cardiovascular and respiratory disabilities.  
Further, he has been assigned oxygen equipment since July 
2000.  At a VA general medical examination in July 2000, the 
veteran reported being able to walk 60 feet without chest 
pain.  He walked with a cane, but his gait was normal.  The 
veteran drove his vehicle around town and to the grocery 
store.  He shaved, bathed, and utilizes the bathroom on his 
own with the exception of one episode of "drop attack."  
Upon examination of his extremities, the veteran was found to 
have full range of motion of both wrists without tenderness 
or abnormality noted.

The veteran underwent a VA aid and assistance examination in 
November 2004; accompanied by his wife.  The veteran was not 
hospitalized or permanently bedridden.  The VA examiner noted 
that the veteran had various medical problems, but his main 
limitations were related to his coronary artery disease and 
chronic obstructive pulmonary disease.  The veteran required 
a cane to walk and had a slow gait.  He was diagnosed with 
coronary artery disease, chronic obstructive pulmonary 
disease, and duodenal ulcers.  The veteran's corrected vision 
was better than 5 over 200.  He was of sound mind and was 
able to protect himself from immediate harm.  The veteran had 
no abnormalities with both his upper and lower extremities.  
He exhibited full ranges of motion for his upper and lower 
extremities.  The VA examiner opined that the veteran's use 
of a cane to ambulate was more for pain in his knees then any 
significant orthopedic disabilities.  After having reviewed 
the veteran's medical history and examination results, the VA 
examiner opined that the veteran did not require any aid or 
attendance on a regular basis for his disabilities.  

After a careful review of the evidence of record, the Board 
finds that a special monthly compensation based on the need 
for regular aid and attendance of another person is not 
warranted.  The medical evidence suggests that, despite his 
use of oxygen equipment, the veteran does not need help with 
traveling, bathing, eating, and tending to other hygiene 
needs; that he is able to care for the needs of nature and 
can protect himself from immediate harm.  Accordingly, the 
Board concludes that the criteria for special monthly 
compensation on account of the need for aid and attendance 
have not been met.

SMC for Housebound Status

The appellant has generally requested special monthly 
compensation based on housebound status, though neither he 
nor his representative has entered specific contentions as to 
how the housebound criteria is alleged to have been met. 

Special monthly compensation may be paid if a veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).

As indicated by the evidence outlined above, the weight of 
the evidence shows that the appellant is not permanently and 
substantially confined to the immediate premises.  The 
evidence shows that, although, the veteran is rated at 100 
percent disabling for his cardiovascular disabilities, he was 
able to walk with a cane and drive his vehicle around town.  

In sum, the Board finds that the preponderance the evidence 
is against the appellant's claim for special monthly 
compensation based on aid and attendance and housebound 
status.  Because a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


